Citation Nr: 0430427	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  96-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for the residuals of an injury to the low back.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a left ankle sprain.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for disability of the cervical spine and rotator 
cuff syndrome or bursitis of the shoulders.

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for bilateral shoulder disability.

5.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for hypercholesterolemia.

6.  Entitlement to a compensable evaluation for the residuals 
of the excision of a lipoma from the back and removal of a 
sebaceous cyst of the left shoulder.

7.  Entitlement to a compensable evaluation for keratosis.

8.  Entitlement to a compensable evaluation for osteophyte 
formation of the thoracic spine.

9.  Entitlement to a compensable evaluation for a spastic 
colon with benign diverticula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from May 1967 to February 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The Board notes that a number of issues 
originally appealed by the veteran were withdrawn by him at a 
January 1997 personal hearing before an RO hearing officer 
and are not before the Board for adjudication.

The Board first considered this appeal in February 1998, 
determined that additional development was required, and 
remanded the matter to the RO.  The RO performed the 
requested development and granted the issue of entitlement to 
service connection for hypertension.  As such, that issue is 
no longer before the Board for appellate review.  All other 
issues on appeal have been returned to the Board for further 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Following the Board's February 1998 consideration and remand, 
the RO undertook massive development efforts, including the 
scheduling of requested VA examinations.  One of the medical 
opinions requested by the Board was for a dermatology 
specialist to determine the etiology of any skin cancer and 
to state its relationship, if any, to the veteran's service-
connected actinic keratosis.  

A VA dermatology examiner opined in November 1998 that the 
veteran would continue to have actinic keratoses and skin 
cancers throughout his life as a result of the long-term sun 
exposure experienced during his period of service.  In March 
2004, a VA examiner opined that it was at least as likely as 
not that the multiple keratoses found on the veteran were 
related to the sun exposure experienced during service.  He 
further opined that the lesions may be aggravated by the 
veteran's post-service continuing sun exposure.

In reviewing the medical record, including the two opinions 
expressed by the VA examiners over the last six years, and 
the RO's interpretation of the most recent opinion to mean 
that current disability is a result of post-service 
aggravation, the Board finds that this matter must again be 
remanded for clarification of whether the current skin 
disability and the continuing nature of the disability as 
described by a VA examiner as due to long-term sun exposure 
experienced during service, including as any currently 
diagnosed skin cancer, is related to the injury or disease 
experienced during service.  Specifically, the question of 
whether current skin cancers and lesions are etiologically 
related to the service-connected actinic keratosis, as 
originally posed by the Board in February 1998, must be 
answered.

It is important to note at this juncture that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  The Court further held 
that a remand by the Court or the Board imposes upon the VA 
Secretary a concomitant duty to ensure compliance with the 
terms of the remand, either personally or as "the head of 
the Department."  38 U.S.C.A. § 303 (West 1991).  
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The record also reflects that the RO issued its most recent 
Supplemental Statement of the Case in March 2004 and returned 
the veteran's claims folder to the Board.  In August 2004, 
the veteran's treating chiropractor submitted an undated 
report directly to the Board.  The veteran has not waived RO 
consideration of this evidence.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated several provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) implementing 
regulations as contrary to the actual VCAA.  In Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Federal Circuit emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. Section 19.9(a)(2) was invalid because, 
in conjunction with the amended regulation codified at 38 
C.F.R. Section 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver of that 
review.  As a consequence, the Federal Circuit found that 
appellants were not being afforded their "one review on 
appeal to the Secretary."  

Thus, the Board finds that it has no alternative but to 
remand this matter to the RO to ensure that all evidence of 
record is properly considered by the RO prior to the Board's 
final appellate consideration.  The Board also finds that 
should the RO be unable to grant the benefits sought on 
appeal based upon its review of the record with the medical 
evidence submitted in August 2004, additional development of 
the medical record will be required in order to comply with 
the duty to assist as set forth in the VCAA.  Specifically, a 
medical opinion based on a review of the entire record will 
be needed to determine if it is at least as likely as not 
that any currently diagnosed cervical and/or lumbar spine 
disability had its origin during service.   

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is remanded for the following action:

1.  The RO should consider all evidence 
received since the issuance of the most 
recent Supplemental Statement of the 
Case, including the medical report 
received in August 2004.

2.  If the benefits sought are not 
granted, the RO should have the veteran's 
claims file reviewed by an orthopedic 
specialist to determine if the 
degenerative disease involving the 
cervical spine and/or the lumbar spine is 
related to the veteran's period of 
service and, in particular, to the same 
injury for which the veteran was granted 
entitlement to service connection for a 
thoracic spine disability.  The examiner 
should be specifically requested to state 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently diagnosed cervical 
and/or lumbar spine disorder had its 
origin during service.  If the examiner 
determines that a physical examination is 
required, the RO should schedule such an 
examination.  All opinions expressed must 
be supported by complete rationale.  

3.  The RO should return the veteran's 
claims folder to either of the 
dermatology specialists who previously 
examined the veteran and request that he 
state whether the skin cancers current 
identified and those that are expected to 
continue throughout the veteran's life 
are etiologically related to the service-
connected actinic keratosis.  The 
examiner should clarify what was meant by 
the statement that lesions may be 
aggravated by post-service sun exposure, 
stating specifically whether the 
currently identified lesions and the 
additional lesions expected to occur 
throughout the remainder of the veteran's 
life are results of an injury or disease 
experienced during service.  All opinions 
expressed must be supported by complete 
rationale.  If a previous examiner is not 
available or the examiner determines that 
a physical examination is required, the 
RO should schedule such an examination.

4.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure procedural defects and 
perform additional development if necessary.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




